                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

MELVIN CURTIS,

      Plaintiff,


v.                                        Civi1 Action No.1:17-cv-00039
                                               (Judge Kleeh)

J. CARAWAY, Regional Director;
CHARLES WILLIAMS, ex-Warden;
MICHAEL WEAVER, Health Services
Administrator; REBECCA GROVE,
Assistant Health Service
Administrator; EDDIE ANDERSON, D.O.,

      Defendants.


      ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 68]

      On March 8, 2017, Melvin Curtis (“Plaintiff”) filed a combined

Federal Tort Claim Act (“FTCA”) action and a Bivens 1 civil rights

action [Dkt. No. 1].         On March 8, 2017, a Notice of General

Guidelines for Appearing Pro Se in Federal Court was issued to

Plaintiff [Dkt. No. 5]. The Plaintiff was granted permission to

proceed as a pauper on March 15, 2017, and directed to pay an

initial partial filing fee (“IPFF”) [Dkt. No. 7]. By Order entered

June 7, 2017, Plaintiff was notified of the potential consequences

of pursuing both a FTCA action and a Bivens civil rights action,

and the Clerk of Court provided him with a copy of a court-approved

form FTCA complaint [Dkt. No. 12].        On June 16, 2017, the Plaintiff


1
 Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403
U.S. 388 (1971).

                                      1
elected to proceed with both actions and filed his court-approved

FTCA form complaint [Dkt. No. 15, 16].         After the parties made

filings on Defendants’ substantive motions, and after Plaintiff

filed, on August 28, 2018, a letter from an orthopedic surgeon

regarding a right shoulder injury [Dkt. No. 65], Magistrate Judge

Aloi filed a report and recommendation (“R&R”) on January 28, 2019

[Dkt.   No.   68].   The   R&R   recommends   that   the   Court   dismiss

Plaintiff’s Bivens complaint with prejudice, and that the Court

dismiss Plaintiff’s FTCA complaint without prejudice [Id. at p.

45], pursuant to Defendants’ Motion to Dismiss or, Alternatively,

for Summary Judgment [Dkt. No. 49].      The R&R also recommends that

the Court deny as moot Defendants’ Motion to Reconsider Order

Granting Plaintiff Additional Time to File a Screening Certificate

of Merit [Dkt. No. 63].

     In the R&R, Magistrate Judge Aloi also informed the parties

of their right to file objections to the recommendations within 14

days of being served with the R&R [Dkt. No. 68 at p. 45]. Plaintiff

received the R&R on February 6, 2019 [Dkt. No. 69].        He then moved

for an extension of time to file objections to the R&R, by letter

request filed on February 11, 2019 [Dkt. No. 70].              Plaintiff

requested a 45-day extension of time.         Finding good cause, the

Court granted the motion and extended the deadline for thirty (30)




                                    2
days, until Friday, March 22, 2019. 2           Plaintiff received the order

granting the 30-day extension of time on February 22, 2019 [Dkt.

No. 72].     No objections to the R&R were filed.

      Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required

to make a de novo review of those portions of the magistrate

judge’s findings to which objection is made.              However, the Court

is not required to review, under a de novo or any other standard,

the factual or legal conclusions of the magistrate judge as to

those portions of the findings or recommendation to which no

objection is addressed.       Thomas v. Arn, 474 U.S. 140, 150 (1985).

In addition, failure to file timely objections constitutes a waiver

of de novo review and the right to appeal this Court’s Order.                 28

U.S.C. § 636(b)(1); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th

Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

1984).     Here, objections to Magistrate Judge Aloi’s R&R were due

within fourteen (14) days of receipt, pursuant to 28 U.S.C. §

636(b)(1) and Fed.R.Civ.P. 72(b).             Upon motion by the Plaintiff,

the Court extended the period to file objections by thirty (30)

days which expired March 22, 2019.            The docket indicates that the

Plaintiff accepted service of the R&R on February 6, 2019 [Dkt.

No. 69], and of the Court’s order extending the date on February

22,   2019   [Dkt.   No.   72].    To       date,   Plainitff   has   not   filed



2
 Plaintiff’s objections were originally due on February 20, 2019.     Thirty days
from February 20, 2019, is Friday, March 22, 2019.

                                        3
objections.   Accordingly, this Court will review the R&R for clear

error.

                                 Conclusion

     Upon careful review of the above, it is the opinion of this

Court that the Report and Recommendation [Dkt. No. 68] should be,

and is, hereby ORDERED ADOPTED for the reasons for fully stated in

the magistrate judge’s report.

     Accordingly, this Court ORDERS that Defendants’ Motion to

Dismiss or, Alternatively, for Summary Judgment [Dkt. No. 49] be

GRANTED,   that    Plaintiff’s    Bivens    complaint    [Dkt.   No.   1]   be

DISMISSED WITH PREJUDICE, and that Plaintiff’s FTCA complaint

[Dkt. No. 16] be DISMISSED WITHOUT PREJUDICE, both for the failure

to state a claim upon which relief can be granted.

     The   Court    further      ORDERS    that    Defendants’   Motion     to

Reconsider Order Granting Plaintiff Additional Time to File a

Screening Certificate of Merit [Dkt. No. 63] be DENIED AS MOOT.

     The Court DIRECTS the Clerk to enter judgment in favor of the

Defendants and to STRIKE the case from the active docket of this

Court.

     As a final matter, upon independent review of the record,

this Court hereby DENIES a certificate of appealability, finding

that the Plaintiff has failed to make “a substantial showing of

the denial of a constitutional right.”            28 U.S.C. § 2253(c)(2).

     It is so ORDERED.

                                      4
     The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record and the pro se Plaintiff, by certified mail,

return receipt requested.

DATED: March 25, 2019.



                                    ___________________________
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                5
